(Slip Opinion)              OCTOBER TERM, 2018                                        1

                                       Syllabus

          NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   RIMINI STREET, INC., ET AL. v. ORACLE USA, INC.,
                        ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 17–1625. Argued January 14, 2019—Decided March 4, 2019
A jury awarded Oracle damages after finding that Rimini Street had
  infringed various Oracle copyrights. After judgment, the District
  Court also awarded Oracle fees and costs, including $12.8 million for
  litigation expenses such as expert witnesses, e-discovery, and jury
  consulting. In affirming the $12.8 million award, the Ninth Circuit
  acknowledged that it covered expenses not included within the six
  categories of costs that the general federal statute authorizing dis-
  trict courts to award costs, 28 U. S. C. §§1821 and 1920, provides may
  be awarded against a losing party. The court nonetheless held that
  the award was appropriate because the Copyright Act gives federal
  district courts discretion to award “full costs” to a party in copyright
  litigation, 17 U. S. C. §505.
Held: The term “full costs” in §505 of the Copyright Act means the costs
 specified in the general costs statute codified at §§1821 and 1920.
 Pp. 3–12.
    (a) Sections 1821 and 1920 define what the term “costs” encom-
 passes in subject-specific federal statutes such as §505. Congress
 may authorize awards of expenses beyond the six categories specified
 in the general costs statute, but courts may not award litigation ex-
 penses that are not specified in §§1821 and 1920 absent explicit au-
 thority. This Court’s precedents have consistently adhered to that
 approach. See Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U. S.
 437; West Virginia Univ. Hospitals, Inc. v. Casey, 499 U. S. 83; Ar-
 lington Central School Dist. Bd. of Ed. v. Murphy, 548 U. S. 291. The
 Copyright Act does not explicitly authorize the award of litigation ex-
 penses beyond the six categories specified in §§1821 and 1920, which
 do not authorize an award for expenses such as expert witness fees,
2             RIMINI STREET, INC. v. ORACLE USA, INC.

                                  Syllabus

    e-discovery expenses, and jury consultant fees. Pp. 3–6.
       (b) Oracle’s counterarguments are not persuasive. First, Oracle
    argues that the word “full” authorizes courts to award expenses be-
    yond the costs specified in §§1821 and 1920. The term “full” is an ad-
    jective that means the complete measure of the noun it modifies. It
    does not, therefore, alter the meaning of the word “costs” in §505.
    Rather, “full costs” are all the “costs” otherwise available under the
    relevant law.
       Second, Oracle maintains that the term “full costs” in the Copy-
    right Act is a historical term of art that encompasses more than the
    “costs” listed in §§1821 and 1920. Oracle argues that Congress im-
    ported the meaning of the term “full costs” from the English copy-
    right statutes into the Copyright Act in 1831. It contends that the
    1831 meaning of “full costs” allows the transfer of all expenses of liti-
    gation, beyond those specified in any costs schedule, and overrides
    anything that Congress enacted in the Fee Act of 1853 or any subse-
    quent costs statute. Courts need not, however, undertake extensive
    historical excavation to determine the meaning of costs statutes. See
    Crawford Fitting Co., 482 U. S., at 445. In any event, Oracle has not
    shown that the phrase “full costs” had an established meaning in
    English or American law that covered more than the full amount of
    the costs listed in the applicable costs schedule. Case law since 1831
    also refutes Oracle’s historical argument.
       Third, Oracle advances a variety of surplusage arguments. Accord-
    ing to Oracle, after Congress made the costs award discretionary in
    1976, district courts could award any amount of costs up to 100 per-
    cent, and so Rimini’s reading of the word “full” now adds nothing to
    “costs.” Because Congress would not have intended “full” to be sur-
    plusage, Oracle contends, Congress must have employed the term
    “full” to mean expenses beyond the costs specified in §§1821 and
    1920. But even if the term “full” lacked any continuing significance
    after 1976, the meaning of “costs” did not change. Oracle’s interpre-
    tation would also create its own redundancy problem by rendering
    the second sentence of §505—which covers attorney’s fees—largely
    redundant because §505’s first sentence presumably would already
    cover those fees. Finally, Oracle’s argument, even if correct, over-
    states the significance of statutory surplusage and redundancy. See,
    e.g., Marx v. General Revenue Corp., 568 U. S. 371, 385. Pp. 6–11.
879 F. 3d 948, reversed in part and remanded.

    KAVANAUGH, J., delivered the opinion for a unanimous Court.
                        Cite as: 586 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–1625
                                   _________________


    RIMINI STREET, INC., ET AL., PETITIONERS v.
             ORACLE USA, INC., ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                 [March 4, 2019]

  JUSTICE KAVANAUGH delivered the opinion of the Court.
  The Copyright Act gives federal district courts discretion
to award “full costs” to a party in copyright litigation. 17
U. S. C. §505. In the general statute governing awards of
costs, Congress has specified six categories of litigation
expenses that qualify as “costs.” See 28 U. S. C. §§1821,
1920. The question presented in this case is whether the
Copyright Act’s reference to “full costs” authorizes a court
to award litigation expenses beyond the six categories of
“costs” specified by Congress in the general costs statute.
The statutory text and our precedents establish that the
answer is no. The term “full” is a term of quantity or
amount; it does not expand the categories or kinds of
expenses that may be awarded as “costs” under the gen-
eral costs statute. In copyright cases, §505’s authorization
for the award of “full costs” therefore covers only the six
categories specified in the general costs statute, codified at
§§1821 and 1920. We reverse in relevant part the judg-
ment of the U. S. Court of Appeals for the Ninth Circuit,
and we remand the case for further proceedings consistent
with this opinion.
2         RIMINI STREET, INC. v. ORACLE USA, INC.

                     Opinion of the Court

                              I
   Oracle develops and licenses software programs that
manage data and operations for businesses and non-profit
organizations. Oracle also offers its customers software
maintenance services.
   Rimini Street sells third-party software maintenance
services to Oracle customers. In doing so, Rimini com-
petes with Oracle’s software maintenance services.
   Oracle sued Rimini and its CEO in Federal District
Court in Nevada, asserting claims under the Copyright
Act and various other federal and state laws. Oracle
alleged that Rimini, in the course of providing software
support services to Oracle customers, copied Oracle’s
software without licensing it.
   A jury found that Rimini had infringed various Oracle
copyrights and that both Rimini and its CEO had violated
California and Nevada computer access statutes. The jury
awarded Oracle $35.6 million in damages for copyright
infringement and $14.4 million in damages for violations
of the state computer access statutes. After judgment, the
District Court ordered the defendants to pay Oracle an
additional $28.5 million in attorney’s fees and $4.95 mil-
lion in costs; the Court of Appeals reduced the latter
award to $3.4 million. The District Court also ordered the
defendants to pay Oracle $12.8 million for litigation ex-
penses such as expert witnesses, e-discovery, and jury
consulting.
   That $12.8 million award is the subject of the dispute in
this case. As relevant here, the U. S. Court of Appeals for
the Ninth Circuit affirmed the District Court’s $12.8
million award. The Court of Appeals recognized that the
general federal statute authorizing district courts to
award costs, 28 U. S. C. §§1821 and 1920, lists only six
categories of costs that may be awarded against the losing
party. And the Court of Appeals acknowledged that the
$12.8 million award covered expenses not included within
                     Cite as: 586 U. S. ____ (2019)                     3

                          Opinion of the Court

those six categories. But the Court of Appeals, relying on
Circuit precedent, held that the District Court’s $12.8
million award for additional expenses was still appropri-
ate because §505 permits the award of “full costs,” a term
that the Ninth Circuit said was not confined to the six
categories identified in §§1821 and 1920. 879 F. 3d 948,
965−966 (2018).
   We granted certiorari to resolve disagreement in the
Courts of Appeals over whether the term “full costs” in
§505 authorizes awards of expenses other than those costs
identified in §§1821 and 1920. 585 U. S. ___ (2018). Com-
pare 879 F. 3d, at 965–966; Twentieth Century Fox Film
Corp. v. Entertainment Distributing, 429 F. 3d 869 (CA9
2005), with Artisan Contractors Assn. of Am., Inc. v. Fron-
tier Ins. Co., 275 F. 3d 1038 (CA11 2001); Pinkham v.
Camex, Inc., 84 F. 3d 292 (CA8 1996).
                              II
                              A
   Congress has enacted more than 200 subject-specific
federal statutes that explicitly authorize the award of
costs to prevailing parties in litigation. The Copyright Act
is one of those statutes. That Act provides that a district
court in a copyright case “in its discretion may allow the
recovery of full costs by or against any party other than
the United States or an officer thereof.” 17 U. S. C. §505.
   In the general “costs” statute, codified at §§1821 and
1920 of Title 28, Congress has specified six categories of
litigation expenses that a federal court may award as
“costs,”1 and Congress has detailed how to calculate the
——————
  1 The six categories that a federal court may award as costs are:
  “(1) Fees of the clerk and marshal;
  “(2) Fees for printed or electronically recorded transcripts necessarily
obtained for use in the case;
  “(3) Fees and disbursements for printing and witnesses;
4           RIMINI STREET, INC. v. ORACLE USA, INC.

                          Opinion of the Court

amount of certain costs. Sections 1821 and 1920 in es-
sence define what the term “costs” encompasses in the
subject-specific federal statutes that provide for an award
of costs.
   Sections 1821 and 1920 create a default rule and estab-
lish a clear baseline against which Congress may legislate.
Consistent with that default rule, some federal statutes
simply refer to “costs.” In those cases, federal courts are
limited to awarding the costs specified in §§1821 and
1920. If, for particular kinds of cases, Congress wants to
authorize awards of expenses beyond the six categories
specified in the general costs statute, Congress may do so.
For example, some federal statutes go beyond §§1821 and
1920 to expressly provide for the award of expert witness
fees or attorney’s fees. See West Virginia Univ. Hospitals,
Inc. v. Casey, 499 U. S. 83, 89, n. 4 (1991). Indeed, the
Copyright Act expressly provides for awards of attorney’s
fees as well as costs. 17 U. S. C. §505. And the same
Congress that enacted amendments to the Copyright Act
in 1976 enacted several other statutes that expressly
authorized awards of expert witness fees. See Casey, 499
U. S., at 88. But absent such express authority, courts
may not award litigation expenses that are not specified in
§§1821 and 1920.
   Our precedents have consistently adhered to that ap-
proach. Three cases illustrate the point.
   In Crawford Fitting Co. v. J. T. Gibbons, Inc., the ques-
——————
  “(4) Fees for exemplification and the costs of making copies of any
materials where the copies are necessarily obtained for use in the case;
  “(5) Docket fees under section 1923 of this title;
  “(6) Compensation of court appointed experts, compensation of inter-
preters, and salaries, fees, expenses, and costs of special interpretation
services under section 1828 of this title.” 28 U. S. C. §1920.
  In addition, §1821 provides particular reimbursement rates for wit-
nesses’ “[p]er diem and mileage” expenses.
                 Cite as: 586 U. S. ____ (2019)            5

                     Opinion of the Court

tion was whether courts could award expert witness fees
under Rule 54(d) of the Federal Rules of Civil Procedure.
Rule 54(d) authorizes an award of “costs” but does not
expressly refer to expert witness fees. 482 U. S. 437, 441
(1987). In defining what expenses qualify as “costs,”
§§1821 and 1920 likewise do not include expert witness
fees. We therefore held that the prevailing party could not
obtain expert witness fees: When “a prevailing party seeks
reimbursement for fees paid to its own expert witnesses, a
federal court is bound by the limit of §1821(b), absent
contract or explicit statutory authority to the contrary.”
Id., at 439.
   In Casey, we interpreted 42 U. S. C. §1988, the federal
statute authorizing an award of “costs” in civil rights
litigation. We described Crawford Fitting as holding that
§§1821 and 1920 “define the full extent of a federal court’s
power to shift litigation costs absent express statutory
authority to go further.” 499 U. S., at 86. In accord with
Crawford Fitting, we concluded that §1988 does not au-
thorize awards of expert witness fees because §1988 sup-
plies no “ ‘explicit statutory authority’ ” to award expert
witness fees. 499 U. S., at 87 (quoting Crawford Fitting,
482 U. S., at 439).
   In Arlington Central School Dist. Bd. of Ed. v. Murphy,
we considered the Individuals with Disabilities Education
Act, which authorized an award of costs. The question
was whether that Act’s reference to “costs” encompassed
expert witness fees. We again explained that “costs” is “ ‘a
term of art that generally does not include expert fees.’ ”
548 U. S. 291, 297 (2006); see also Taniguchi v. Kan Pa-
cific Saipan, Ltd., 566 U. S. 560, 573 (2012). We stated:
“[N]o statute will be construed as authorizing the taxation
of witness fees as costs unless the statute ‘refer[s] explic-
itly to witness fees.’ ” Murphy, 548 U. S., at 301 (quoting
Crawford Fitting, 482 U. S., at 445).
   Our cases, in sum, establish a clear rule: A statute
6         RIMINI STREET, INC. v. ORACLE USA, INC.

                      Opinion of the Court

awarding “costs” will not be construed as authorizing an
award of litigation expenses beyond the six categories
listed in §§1821 and 1920, absent an explicit statutory
instruction to that effect. See Murphy, 548 U. S., at 301
(requiring “ ‘explici[t]’ ” authority); Casey, 499 U. S., at 86
(requiring “ ‘explicit’ ” authority); Crawford Fitting, 482
U. S., at 439 (requiring “explicit statutory authority”).
   Here, the Copyright Act does not explicitly authorize the
award of litigation expenses beyond the six categories
specified in §§1821 and 1920. And §§1821 and 1920 in
turn do not authorize an award for expenses such as ex-
pert witness fees, e-discovery expenses, and jury consult-
ant fees, which were expenses encompassed by the District
Court’s $12.8 million award to Oracle here. Rimini argues
that the $12.8 million award therefore cannot stand.
                              B
   To sustain its $12.8 million award, Oracle advances
three substantial arguments. But we ultimately do not
find those arguments persuasive.
   First, although Oracle concedes that it would lose this
case if the Copyright Act referred only to “costs,” Oracle
stresses that the Copyright Act uses the word “full” before
“costs.” Oracle argues that the word “full” authorizes
courts to award expenses beyond the costs specified in
§§1821 and 1920. We disagree. “Full” is a term of quantity
or amount. It is an adjective that means the complete
measure of the noun it modifies. See American Heritage
Dictionary 709 (5th ed. 2011); Oxford English Dictionary
247 (2d ed. 1989). As we said earlier this Term: “Adjec-
tives modify nouns—they pick out a subset of a category
that possesses a certain quality.” Weyerhaeuser Co. v.
United States Fish and Wildlife Serv., 586 U. S. ___, ___
(2018) (slip op., at 8).
   The adjective “full” in §505 therefore does not alter the
meaning of the word “costs.” Rather, “full costs” are all
                 Cite as: 586 U. S. ____ (2019)           7

                     Opinion of the Court

the “costs” otherwise available under law. The word “full”
operates in the phrase “full costs” just as it operates in
other common phrases: A “full moon” means the moon, not
Mars. A “full breakfast” means breakfast, not lunch. A
“full season ticket plan” means tickets, not hot dogs. So
too, the term “full costs” means costs, not other expenses.
   The dispute here, therefore, turns on the meaning of the
word “costs.” And as we have explained, the term “costs”
refers to the costs generally available under the federal
costs statute—§§1821 and 1920. “Full costs” are all the
costs generally available under that statute.
   Second, Oracle maintains that the term “full costs” in
the Copyright Act is a historical term of art that encom-
passes more than the “costs” listed in the relevant costs
statute—here, §§1821 and 1920. We again disagree.
   Some general background: From 1789 to 1853, federal
courts awarded costs and fees according to the relevant
state law of the forum State. See Crawford Fitting, 482
U. S., at 439−440; Alyeska Pipeline Service Co. v. Wilder-
ness Society, 421 U. S. 240, 247−250 (1975). In 1853,
Congress departed from that state-focused approach. That
year, Congress passed and President Fillmore signed a
comprehensive federal statute establishing a federal
schedule for the award of costs in federal court. Crawford
Fitting, 482 U. S., at 440; 10 Stat. 161. Known as the Fee
Act of 1853, that 1853 statute has “carried forward to
today” in §§1821 and 1920 “ ‘without any apparent intent
to change the controlling rules.’ ” Crawford Fitting, 482
U. S., at 440. As we have said, §§1821 and 1920 provide a
comprehensive schedule of costs for proceedings in federal
court.
   Now some copyright law background: The term “full
[c]osts” appeared in the first copyright statute in England,
the Statute of Anne. 8 Anne c.19, §8 (1710). In the United
States, the Federal Copyright Act of 1831 borrowed the
phrasing of English copyright law and used the same
8         RIMINI STREET, INC. v. ORACLE USA, INC.

                     Opinion of the Court

term, “full costs.” Act of Feb. 3, 1831, §12, 4 Stat. 438–
439. That term has appeared in subsequent revisions of
the Copyright Act, through the Act’s most recent substan-
tive alterations in 1976. See Act of July 8, 1870, §108, 16
Stat. 215; Copyright Act of 1909, §40, 35 Stat. 1084; Copy-
right Act of 1976, §505, 90 Stat. 2586.
   Oracle argues that English copyright statutes awarding
“full costs” allowed the transfer of all expenses of litiga-
tion, beyond what was specified in any costs schedule.
According to Oracle, Congress necessarily imported that
meaning of the term “full costs” into the Copyright Act in
1831. And according to Oracle, that 1831 meaning over-
rides anything that Congress enacted in any costs statute
in 1853 or later.
   To begin with, our decision in Crawford Fitting ex-
plained that courts should not undertake extensive histor-
ical excavation to determine the meaning of costs statutes.
We said that §§1821 and 1920 apply regardless of when
individual subject-specific costs statutes were enacted.
482 U. S., at 445. The Crawford Fitting principle elimi-
nates the need for that kind of historical analysis and
confirms that the Copyright Act’s reference to “full costs”
must be interpreted by reference to §§1821 and 1920.
   In any event, Oracle’s historical argument fails even on
its own terms. Oracle has not persuasively demonstrated
that as of 1831, the phrase “full costs” had an established
meaning in English or American law that covered more
than the full amount of the costs listed in the applicable
costs schedule. On the contrary, the federal courts as of
1831 awarded costs in accord with the costs schedule of
the relevant state law. See id., at 439−440; Alyeska Pipe-
line, 421 U. S., at 250. And state laws at the time tended
to use the term “full costs” to refer to, among other things,
full cost awards as distinguished from the half, double, or
                      Cite as: 586 U. S. ____ (2019)                        9

                           Opinion of the Court

treble cost awards that were also commonly available
under state law at the time.2 That usage accorded with
the ordinary meaning of the term. At the time, the word
“full” conveyed the same meaning that it does today:
“Complete; entire; not defective or partial.” 1 N. Webster,
An American Dictionary of the English Language 89
(1828); see also 1 S. Johnson, A Dictionary of the English
Language 817 (1773) (“Complete, such as that nothing
further is desired or wanted; Complete without abate-
ment; at the utmost degree”). Full costs did not encom-
pass expenses beyond those costs that otherwise could be
awarded under the applicable state law.
  The case law since 1831 also refutes Oracle’s historical
argument. If Oracle’s account of the history were correct,
federal courts starting in 1831 presumably would have
interpreted the term “full costs” in the Copyright Act to
allow awards of litigation expenses that were not ordinarily
available as costs under the applicable costs schedule. But
Rimini points out that none of the more than 800 available
copyright decisions awarding costs from 1831 to 1976—
that is, from the year the term “full costs” first appeared
in the Copyright Act until the year that the Act was last
significantly amended—awarded expenses other than
those specified by the applicable state or federal law. Tr. of
Oral Arg. 7. Oracle has not refuted Rimini’s argument on
that point. Oracle cites no §505 cases where federal courts
awarded expert witness fees or other litigation expenses of
the kind at issue here until the Ninth Circuit’s 2005 deci-
sion adopting the interpretation of §505 that the Ninth
Circuit followed in this case. See Twentieth Century Fox,
——————
   2 See, e.g., 1 Laws of Pa., ch. DCXLV, pp. 371, 373 (1810) (“full costs”

and “double costs”); 2 Rev. Stat. N. Y., pt. III, ch. X, Tit. 1, §§16, 25
(1836) (“full,” “double,” and “treble” costs); Rev. Stat. Mass., pt. III, Tit.
VI, ch. 121, §§4, 7, 8, 11, 18 (1836) (“one quarter,” “full,” “double,” and
“treble” costs).
10        RIMINI STREET, INC. v. ORACLE USA, INC.

                      Opinion of the Court

429 F. 3d 869.
   In light of the commonly understood meaning of the
term “full costs” as of 1831 and the case law since 1831,
Oracle’s historical argument falls short. The best inter-
pretation is that the term “full costs” meant in 1831 what
it means now: the full amount of the costs specified by the
applicable costs schedule.
   Third, Oracle advances a variety of surplusage argu-
ments. Oracle contends, for example, that the word “full”
would be unnecessary surplusage if Rimini’s argument
were correct. We disagree. The award of costs in copy-
right cases was mandatory from 1831 to 1976. See §40, 35
Stat. 1084; §12, 4 Stat. 438–439. During that period, the
term “full” fixed both a floor and a ceiling for the amount
of “costs” that could be awarded. In other words, the term
“full costs” required an award of 100 percent of the costs
available under the applicable costs schedule.
   Oracle says that even if that interpretation of “full costs”
made sense before 1976, the meaning of the term “full
costs” changed in 1976. That year, Congress amended the
Copyright Act to make the award of costs discretionary
rather than mandatory. See §505, 90 Stat. 2586. Accord-
ing to Oracle, after Congress made the costs award discre-
tionary, district courts could award any amount of costs up
to 100 percent and so Rimini’s reading of the word “full”
now adds nothing to “costs.” If we assume that Congress
in 1976 did not intend “full” to be surplusage, Oracle
argues that Congress must have employed the term “full”
to mean expenses beyond the costs specified in §§1821 and
1920.
   For several reasons, that argument does not persuade
us.
   To begin with, even if the term “full” lacked any continu-
ing significance after 1976, the meaning of “costs” did not
change. The term “costs” still means those costs specified
in §§1821 and 1920. It makes little sense to think that
                     Cite as: 586 U. S. ____ (2019)                    11

                          Opinion of the Court

Congress in 1976, when it made the award of full costs
discretionary rather than mandatory, silently expanded
the kinds of expenses that a court may otherwise award as
costs in copyright suits.3
  Moreover, Oracle’s interpretation would create its own
redundancy problem by rendering the second sentence of
§505 largely redundant. That second sentence provides:
“Except as otherwise provided by this title, the court may
also award a reasonable attorney’s fee to the prevailing
party as part of the costs.” 17 U. S. C. §505. If Oracle
were right that “full costs” covers all of a party’s litigation
expenditures, then the first sentence of §505 would pre-
sumably already cover attorney’s fees and the second
sentence would be largely unnecessary. In order to avoid
some redundancy, Oracle’s interpretation would create
other redundancy.
  Finally, even if Oracle is correct that the term “full” has
become unnecessary or redundant as a result of the 1976
amendment, Oracle overstates the significance of statutory
surplusage or redundancy. Redundancy is not a silver
bullet. We have recognized that some “redundancy is
‘hardly unusual’ in statutes addressing costs.” Marx v.
General Revenue Corp., 568 U. S. 371, 385 (2013). If one
possible interpretation of a statute would cause some
redundancy and another interpretation would avoid re-
dundancy, that difference in the two interpretations can
supply a clue as to the better interpretation of a statute.
But only a clue. Sometimes the better overall reading of
the statute contains some redundancy.


——————
  3 Rimini further suggests that “full” still has meaning after 1976 be-

cause the statute gives the district court discretion to award either full
costs or no costs, unlike statutes that refer only to “costs,” which allow
courts to award any amount of costs up to full costs. In light of our
disposition of the case, we need not and do not consider that argument.
12        RIMINI STREET, INC. v. ORACLE USA, INC.

                     Opinion of the Court

                        *    *     *
  The Copyright Act authorizes federal district courts to
award “full costs” to a party in copyright litigation. That
term means the costs specified in the general costs stat-
ute, §§1821 and 1920. We reverse in relevant part the
judgment of the Court of Appeals, and we remand the case
for further proceedings consistent with this opinion.

                                            It is so ordered.